Case 2:19-cv-05395-MAA Document 23 Filed 07/31/20 Page 1 of 1 Page ID #:1049



 1

 2
                                                                   JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11    LEONARDO ATIENZO,                    Case No. 2:19-cv-05395-MAA
12
                         Plaintiff,
13                                         JUDGMENT
            v.
14

15    ANDREW M. SAUL,
      Commissioner of Social Security,
16
                         Defendant.
17

18         In accordance with the Memorandum Decision and Order Affirming
19   Decision of the Commissioner filed herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of
21   Social Security is affirmed.
22

23   DATED: July 31, 2020
24

25                                        MARIA A. AUDERO
                                          UNITED STATES MAGISTRATE JUDGE
26

27

28
